UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-7599


WARREN RAYVON SANDERS,

                  Petitioner - Appellant,

             v.

STATE OF NORTH CAROLINA,

                  Respondent - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
District Judge. (1:08-cv-00069-NCT-WWD)


Submitted:    January 15, 2009               Decided:   January 22, 2009


Before MOTZ and      SHEDD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Warren Rayvon Sanders, Appellant Pro Se. Clarence Joe DelForge,
III, Mary Carla Hollis, Assistant Attorneys General, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Warren      Rayvon   Sanders        seeks   to     appeal   the   district

court’s    order   accepting        the    recommendation       of    the   magistrate

judge and denying relief on Sanders’ 28 U.S.C. § 2254 (2006)

petition.     The order is not appealable unless a circuit justice

or judge issues a certificate of appealability.                         See 28 U.S.C.

§ 2253(c)(1) (2006).           A certificate of appealability will not

issue     absent   “a    substantial          showing     of    the     denial     of    a

constitutional       right.”        28     U.S.C.      § 2253(c)(2)      (2006).         A

prisoner     satisfies      this          standard      by     demonstrating          that

reasonable    jurists      would       find     that    any     assessment       of     the

constitutional     claims      by    the    district     court    is    debatable        or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                  See Miller-El v. Cockrell, 537

U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                               We

have independently reviewed the record and conclude that Sanders

has not made the requisite showing.                      Accordingly, we deny a

certificate of appealability, deny leave to proceed in forma

pauperis,    and     dismiss     the      appeal.        We    dispense     with      oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                              DISMISSED

                                            2